Title: To James Madison from Rufus King, 18 December 1802 (Abstract)
From: King, Rufus
To: Madison, James


18 December 1802, London. No. 77. The language and measures of the British ministry during October produced “no beneficial effect” upon the French government. “The temper then manifested, had it been persisted in, would have involved the Nation in a new War. But the tone was soon lowered: the orders supposed to have been given to retain certain Possessions … have been recalled, and with the exception of Malta, concerning which farther negotiations are said to be requisite to give effect to former Stipulations, every thing will be delivered up according to the provisions of the Treaty of Peace. The Discourses of the Ministers, together with all that has transpired in the Debates of Parliament manifest the pacific wishes of the Nation, and France in regard to this Country continues to be As exclusively the Arbiter of Peace, as she was of the Continuance of War. The Augmentation of the Land and Naval forces of Great Britain will not regain her influence upon the Continent; and the measure has probably been adopted to Secure the Dominion of Ireland which recent information proves to be as extensively disaffected as at any period of the War, rather than to promote the object referred to in my last Despatch.”
 

   
   RC (DNA: RG 59, DD, Great Britain, vol. 10); letterbook copy (NHi: Rufus King Papers, vol. 55). RC 2 pp. Marked “(Duplicate).” In a clerk’s hand. Printed in King, Life and Correspondence of Rufus King, 4:191. King’s 29 Dec. 1802 dispatch is docketed by Wagner as received with this dispatch on 5 Mar.



   
   See Gore to JM, 20 Oct. 1802, and n. 1, and King to JM, 26 Nov. 1802.


